Citation Nr: 0024319	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  99-08 809	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependents' educational assistance 
benefits under Chapter 35 of Title 38. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

According to the veteran's DD Form 214, Report Of Separation 
From The Armed Forces Of The United States, the veteran 
served on active military duty from October 1947 to September 
1951 and from December 1951 to June 1970.  

This appeal arises from a January 1999 rating action of the 
Montgomery, Alabama, regional office (RO).  In that decision, 
the RO denied the issue of entitlement to service connection 
for the cause of the veteran's death as well as the claim for 
dependents' educational assistance benefits under Chapter 35 
of Title 38.  


FINDINGS OF FACT

1.  The immediate cause of the veteran's death was coronary 
artery occlusive disease due to post gastrectomy syndrome 
which was the result of status post vagotomy.  

2.  At the time of the veteran's death, service connection 
had been established for gastrectomy with dumping syndrome 
(40 percent disabling), a thoracotomy scar (0 percent 
disabling), residuals of actinic seborrheic keratoses 
(0 percent disabling), and mild chronic lumbosacral strain 
(10 percent disabling).  

3.  The appellant has presented competent medical evidence of 
a causal relationship between the veteran's service-connected 
gastrectomy with dumping syndrome and the factors which led 
to his death.  


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.312 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and indemnity compensation may be awarded to a 
veteran's spouse, children, or parents for death resulting 
from a service-connected or compensable disability.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).  In 
order for service connection for the cause of the veteran's 
death to be granted, it must be shown that a 
service-connected disorder caused his or her death, or 
substantially or materially contributed to it.  A 
service-connected disorder is one which was incurred in or 
aggravated by active service, or in the case of certain 
chronic diseases, one which was demonstrated to a compensable 
degree within one year of the veteran's separation from 
active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 1310 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 
3.309 (1999).  

The first step in this analysis is to determine whether the 
appellant has presented a well-grounded claim.  In this 
regard, the appellant bears the burden of submitting 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet.App. 69, 73 
(1995).  Simply stated, a well-grounded claim must be 
plausible or capable of substantiation.  Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  Where the determinative issue 
involves medical etiology or a medical diagnosis, competent 
medical evidence that a claim is "plausible" or "possible" 
is required for the claim to be well grounded.  See Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Heuer v. Brown, 
7 Vet.App. 379, 384 (1995); and Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  

Service connection generally requires (1) medical evidence of 
a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Epps, supra and 
Caluza v. Brown, 7 Vet. App. 498 (1995).  See also Heuer, 
supra; Grottveit, supra; and Savage v. Gober, 
10 Vet.App. 488, 497 (1997).  A well-grounded claim for 
service connection for the cause of the veteran's death, 
therefore, is one which justifies a belief by a fair and 
impartial individual that it is plausible that the veteran's 
death resulted from a disability incurred in or aggravated by 
service.  In the absence of evidence of a well-grounded 
claim, there is no duty to assist the claimant in the 
developing of facts pertinent to the claim, and the claim 
must fail.  See Epps, supra.  

In the present case, private medical records indicate that on 
July 18, 1998, the veteran was brought into the emergency 
room of a local hospital.  He underwent unsuccessful 
cardiopulmonary resuscitation.  The attending physician 
provided the impression of sudden cardiac death.  

The amended death certificate reflects that the veteran died 
as a result of coronary artery occlusive disease due to post 
gastrectomy syndrome which resulted from status post 
vagotomy.  At the time of the veteran's death, service 
connection had been established for gastrectomy with dumping 
syndrome (40 percent disabling), a thoracotomy scar 
(0 percent disabling), residuals of actinic seborrheic 
keratoses (0 percent disabling), and mild chronic lumbosacral 
strain (10 percent disabling).  

The amended death certificate, which was signed by the 
physician who had determined the causes of the veteran's 
death, appears to associate the veteran's service-connected 
gastrectomy with dumping syndrome with the factors that led 
to his death.  In view of this medical opinion, the Board of 
Veterans' Appeals (Board) concludes that the appellant's 
claim for service connection for the cause of the veteran's 
death is well grounded.  


ORDER

To the extent that the claim for service connection for the 
cause of the veteran's death is well grounded, the appeal is 
granted.


REMAND

The VA has a duty to assist appellants who have submitted a 
well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.103(a); Epps v. Gober, 126 F.3d 1464, 1468-1469 (Fed. 
Cir. 1997).  This duty to assist includes the duty to develop 
facts when the record before the Board is inadequate.  EF 
v. Derwinski, 1 Vet.App. 324 (1991); Littke v. Derwinski, 
1 Vet.App. 90 (1990).  The development of facts includes an 
obligation to obtain medical records, especially those within 
the control of the federal government.  Murphy v. Derwinski, 
1 Vet.App. 78 (1990).  This development may also include a 
"thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet.App. 121, 124 
(1991).  

The claims folder in the present case includes copies of 
records of VA medical treatment that the veteran received.  
At the personal hearing conducted before a hearing officer at 
the RO in June 1999, the appellant explained that she had 
submitted these documents in support of her claim for service 
connection for the cause of the veteran's death.  See, 
hearing transcript (T.) at 7-10.  Importantly, however, it is 
unclear from a complete and thorough review of the claims 
folder whether all of the veteran's relevant treatment 
records have been obtained.  See Simington v. Brown, 
9 Vet.App. 334 (1996) (per curiam) (stipulating that VA is 
deemed to have constructive knowledge of any documents 
"within the Secretary's control" and that any such 
documents relevant to the issue under consideration must be 
included in the record on appeal).  See also Bell 
v. Derwinski, 2 Vet.App. 611, 613 (1992) (regarding records 
in constructive possession of VA).  

Additionally, the Board notes that the record is unclear as 
to whether the appellant wishes to pursue a claim for 
dependents' educational assistance benefits under Chapter 35 
of Title 38.  On remand, therefore, the RO should ask the 
appellant to clarify this matter.  

Accordingly, the appellant's claim is REMANDED to the RO for 
completion of the following actions:  

1.  The appellant should be given an 
opportunity to supplement the record on 
appeal.  Specifically, she should be 
asked about records of treatment received 
by the veteran from VA and private 
physicians.  The RO should assist the 
appellant in accordance with 38 C.F.R. 
§ 3.159 (1999).  

2.  In addition, the RO should ask the 
appellant to state specifically whether 
she wishes to pursue the claim for 
dependents' educational assistance 
benefits under Chapter 35 of Title 38.  

3.  Following receipt of any available 
medical evidence pursuant to paragraph 1 
of this Remand, the veteran's claims 
folder should be forwarded to an 
appropriate specialist.  Upon a complete 
and thorough review of the veteran's 
claims file, the specialist should 
provide an opinion as whether it is at 
least as likely as not that the veteran's 
service-connected gastrectomy with 
dumping syndrome substantially or 
materially contributed to his death.  

4.  The RO should then re-adjudicate the 
issue of entitlement to service 
connection for the cause of the veteran's 
death.  In addition, the RO should 
re-adjudicate the issue of entitlement to 
dependents' educational assistance 
benefits under Chapter 35 of Title 38 if 
the appellant wishes to pursue the 
matter.  If the determinations remain 
unfavorable to the appellant, the RO 
should furnish the appellant and her 
representative with a supplemental 
statement of the case which contains all 
pertinent laws and regulations as well as 
consideration of all additional evidence 
received since the last supplemental 
statement of the case was provided in 
November 1999.  The appellant and her 
representative should then be given the 
appropriate time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The appellant need take no further action 
until she is informed, but she may submit additional evidence 
and argument on the matter that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  By this 
Remand, the Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable.  The 
purpose of this Remand is to obtain clarifying information. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 



